Citation Nr: 0822765	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the death of 
the veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to May 
1966.  He died in May 2004.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued in May 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denying the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death and entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151.

The issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1151 is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2004.  The certificate of 
death lists the immediate cause of death as cardiac arrest, 
with underlying causes of dilated cardiomyopathy and coronary 
artery disease.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for hemorrhoids and varicose veins of his left 
foot, status post surgery, both at noncompensable disability 
ratings, and he was in receipt special monthly compensation 
(SMC) based on the veteran's need for the regular aid and 
attendance of another person.

4.  There is no competent medical evidence that links the 
veteran's fatal cardiac arrest, dilated cardiomyopathy or 
coronary artery disease to a service-connected disability.  


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in July 2004 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In the context of a claim for service connection for the 
cause of the veteran's death, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the veteran was released 
prematurely from a VA medical center after removal and 
replacement of a catheter used for his dialysis treatments.  
She has not contended that his death is a result of or 
related to his service-connected hemorrhoids or varicose 
veins, but has linked his death to treatment for non-service 
connected disabilities.  In addition, the appellant has not 
at any time asserted that the veteran was service-connected 
for his fatal cardiac arrest, dilated cardiomyopathy and 
coronary artery disease or any other health problems.  She 
has based her claim on the treatment the veteran received 
from a VA medical center.  The Board observes that the nature 
of the appellant's claim reflects her actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected 
for by the VA. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA and non-
VA medical records and lay statements have been associated 
with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as there is no evidence of any in-service 
treatment for any cardiac or kidney condition, or diabetes or 
coronary artery disease, and there is no medical evidence 
which suggests a nexus between his active duty and his fatal 
cardiac arrest, dilated cardiomyopathy or coronary artery 
disease, the Board finds that obtaining a medical opinion to 
determine whether these conditions were related to service is 
not warranted.  The appellant has not asserted that these 
conditions were related to the veteran's active duty.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection - Cause of Death

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007). That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cardiovascular disease, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In the present case, the certificate of death lists the 
immediate cause of death as cardiac arrest, with underlying 
causes of dilated cardiomyopathy and coronary artery disease.  
The veteran had been service-connected for hemorrhoids and 
varicose veins of the left foot.

There are no medical records in the claims folder showing 
treatment for the veteran's service-connected hemorrhoids and 
varicose veins of the left foot.  None of the physicians 
treating the veteran have indicated that his fatal conditions 
were related to service or one of his service-connected 
disabilities.  VA medical records reflect ongoing treatment 
for congestive heart failure, coronary artery disease, type 2 
diabetes mellitus and chronic renal insufficiency.  The 
veteran was admitted to the hospital on May 13, 2004 for 
treatment of an infected catheter utilized for his dialysis 
treatments.  During the course of hospitalization, his 
catheter was removed from his right side and placed in his 
left side.  He was released on May [redacted], 2004 and died the same 
day.  None of the examiners treating the veteran during this 
time linked his illnesses to his service or service-connected 
disabilities.

In order to prevail in a claim for service connection for the 
cause of death, it must be shown that a service-connected 
disability aided or lent assistance to the production of 
death, or that there was a causal connection between the 
service-connected disability and the cause of the veteran's 
death.  As noted, there is no evidence which provides this 
link.  Therefore, service connection for the cause of the 
veteran's death is not warranted.

Accordingly, service-connection for the cause of the 
veteran's death is denied as the evidence fails to establish 
that the veteran's fatal conditions were related to service.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The appellant contends that the veteran's death was 
contributed to by the decision of the VA medical center 
(VAMC) in Gainesville to discharge the veteran prematurely 
from the hospital and its failure to provide the necessary 
care for the veteran's heart condition.  

The veteran had a recurrent infection in the port on the 
right side of his chest, which was used for dialysis 
treatments.  The appellant noted that he had been advised by 
a private physician that he needed removal of the catheter 
and replacement after three to four days and a negative 
repeat blood test.  The veteran was admitted to the 
Gainesville VAMC on May 13, 2004 for this treatment, where 
his catheter was removed from his right side and eventually 
replaced in his left side.  The appellant asserts that she 
instructed the attending nurse to contact the veteran's 
private cardiac doctor at Shands Medical Center if there were 
any cardiac problems, but that the doctor was never 
contacted.

The appellant further contends that, when it came time to 
discharge the veteran, she spoke to an attending physician (a 
female) who told her that there was a danger of heart valve 
infection and that the doctor intended to do further testing 
on May 24, 2004 and release the veteran on May 25, 2004.  
According to the appellant, on May [redacted], 2004, another 
physician (a male) told the appellant that the veteran was 
being discharged and that, at that time, the female physician 
spoke up, saying she thought more testing was to be done, but 
that the male doctor discharged the veteran.  
The appellant stated that she and the veteran arrived home at 
approximately 5:30 p.m. and that the veteran died at 5:45 
p.m. on May [redacted], 2004, as reflected on the veteran's 
certificate of death.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed prior to October 1, 1997 under 38 U.S.C.A. § 
1151, the only requirement was that additional disability or 
death was "the result of" VA hospital care, medical or 
surgical treatment, or examination.  However, 38 U.S.C.A. § 
1151 has been amended and, for claims filed on or after 
October 1, 1997, the amended statute indicates, in part, that 
in order for a disability or death to qualify for 
compensation, the proximate cause of the disability or death 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in addition to a showing of 
additional disability or death, there must be evidence that 
the hospital care, medical or surgical treatment, or 
examination caused the additional disability or death, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or that VA 
furnished treatment without the informed consent of the 
veteran and his representative, in compliance with 38 C.F.R. 
§ 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent 
may be express or implied as specified under 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1). 

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2007).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007).

As noted above, 38 U.S.C.A. § 1151 also contemplates when the 
proximate cause of the disability or death is an event not 
reasonably foreseeable.  Under 38 C.F.R. § 3.361(d)(2), 
whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA medical records reflect that the veteran had a history of 
coronary artery disease, myocardial infarction, renal failure 
on dialysis, diabetes mellitus type 2 and chronic obstructive 
pulmonary disease (COPD).  The May 13, 2004 Admission History 
and Physical reflects that the veteran had multiple 
hospitalizations for catheter infections, most recently in 
February 2003, and that he presented with continued positive 
blood cultures showing methicillin-resistant staphylococcus 
aureus (MRSA).  The veteran had the catheter removed from his 
left side on May 14, 2004.  A May 17, 2004 VA medical record 
reflects that had negative peripheral blood cultures since 
the removal of his catheter and that his catheter was 
replaced that day.   The veteran was released on May [redacted], 
2004.  A June 4, 2004 medical records reflects that a two 
view chest x-ray that showed no signs of pneumothorax the day 
before the veteran was discharged.  

The duty to assist includes obtaining medical records or a VA 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  The 
appellant has indicated that the veteran was under the care 
of Dr. M. at Shands Medical Center for his cardiac conditions 
and Dr S. for his infections.  These records are not part of 
the claims file.  On remand, the AOJ should attempt to obtain 
these records.   The Board finds that, in order to adequately 
fulfill the duty to assist, an opinion should be sought as to 
whether the veteran's death was a result of carelessness, 
negligence, lack of proper skill, error in judgment or delay 
in furnishing medical care by the Gainesville VAMC, to 
include whether the veteran was released prematurely and 
whether the VAMC did not provide adequate cardiac care to the 
veteran following his procedures to remove and replace his 
catheter.  In addition, the examiner should provide an 
opinion as to whether the veteran's death was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would not have considered to be an ordinary 
risk of the treatment provided.  In other words, whether the 
risk of that event was the type of risk that a reasonable 
health care provider would have disclosed in connection with 
an informed consent.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any 
missing medical records showing treatment 
for the veteran's conditions.  In 
particular, the AOJ should attempt to 
obtain the treatment records from Dr. M. 
at Shands Medical Center and Dr S. who 
had been treating the veteran for his 
cardiac condition and recurrent 
infections, as indicated by the 
appellant.  If the records are 
unavailable, please have the provider(s) 
so indicate.

2.  The AOJ should make arrangements for 
the veteran's claims file to be provided 
to an examiner in order to render an 
opinion as to the veteran's cause of 
death.   The claims file, this remand and 
treatment records must be made available 
to the examiner for review of the 
pertinent evidence, and the report should 
so indicate.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) (1) 
that the medical care provided by VA 
during May 2004 caused additional 
disability beyond the natural progress of 
disease for which care was furnished 
which eventually led to his death; (2) 
that the medical care provided by VA 
during May 2004 directly caused his 
death; (3) that the resulting additional 
disability or death was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing medical care in the procedures 
performed in May 2004, or VA's failure to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider while performing the procedures 
in May 2004; (4) if the examiner finds 
that the medical care provided in May 
2004 caused additional disability or 
death, but that VA did not show 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing medical care in May 2004, and 
did not fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider, please 
explain in detail.

In addition, the examiner should note 
whether there are consent forms in the 
claims file for each of the May 2004 
procedures and, if so, whether they 
adequately explain the proposed 
diagnostic or therapeutic procedure or 
course of treatment; the expected 
benefits; reasonably foreseeable 
associated risks, complications, or side 
effects; reasonable and available 
alternatives; and anticipated results if 
nothing is done.  Finally, the examiner 
should opine whether the cause of the 
veteran's death was an event not 
reasonably foreseeable and whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent.

If the etiology of the veteran's 
disorders is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, taking into consideration the 
provisions of 38 C.F.R. § 3.361 (2007).  
If any determination remains unfavorable 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case.  The 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


